Title: To Alexander Hamilton from Samuel L. Mitchell, 15[–16] February 1799
From: Mitchell, Samuel L.
To: Hamilton, Alexander



New York Feby. 15. [–16] 1799
Sir

In estimating the requisites for a Course of Chemistry, regard should be had not merely to the Time employed by the Professor in giving his public Instruction to an audience, but also to the employment of Time in preparing, arranging and conducting experiments. Many of these require much Care and vigilance day after day to manage them properly & make them conduce to the desired end.
In forming an estimate of the good to be done in such a Course, it is not unworthy the attention of the Committee, to contemplate the Expence of Money. Chemical Experiments are attended with Cost, and some of them are consderable drawbacks upon the moderate Salary of a Professor. It can scarcely be expected, he will exhibit so many, or do them so well, when each of them is a draft upon his Pocket. It is desirable that a fund of fifty or sixty Dollars yearly should be provided for the purpose of procuring fuel & Materials for Experiments. Experiments are equally convincing to five hundred as to five Witnesses. It is economical then both in respect to Time and Money to collect all the Pupils, and oblige them to attend together. The annual Course of Chemistry now continues at the rate of five and sometimes six lessons a week from the beginning of November to the beginning of March. This must restrain the Season of Tuition on account of accomodating the Students of Physick. A Considerable Number of Persons who are not attached to the College at all, occasionally frequent these lectures, and can be best accomodated during the Winter. The undergraduate Class of the Students under the Faculty of Arts, might, I think, by an easy arrangement, be enabled to attend at the same hour with the rest.

There will be another advantage in thus collecting the whole Number at once. It will be thus known that the Science of Chemistry is fashionable. The applicants will keep each other in Countenance. There will exist a much more considerable Degree of Emulation.
Within the time mentioned, there can be delivered a Course which shall exhibit the great Principles of the Science, and their Application to a variety of Detail in Agriculture, Medicine, Economics, &c.
A Good Laboratory, and a fund for replacing spoiled or broken Apparatus, and for purchasing Specimens of Mineralogy, &c, are great Desiderata in the arrangement of the Chemical Department in the College. I am yours with great admiration and respect

Saml L Mitchell
Genl. Hamilton


P S. It may not be improper to add one or two more considerations to shew that the Professor of Chemistry is not unemployed, at the Times when he is not employed in lecturing; he is called upon from time to time to give Opinions on public questions of importance: he has, for instance been heretofore applied to by the President of the Chamber of Commerce for an Opinion concerning the Pot-ash of this Market, by the Committee of the Corporation for an opinion on the Qualities of the Brunx River Water, by various Classes of his fellow Citizens on the Nature & Extinguishment of Pestilence, &c, & hardly a week passes, without a specimen of natural minerological Productions being offered for a Judgement of its Composition. For these Services he receives no Compensation. And yet the Assay or Analysis frequently involves considerable Time & Expence. Many of these Things are among the most useful the Professor can perform, and in a liberal Establishment of the Professorship, numberless occurrences of these kinds should be estimated as a part of the Duties thereof, and provided for accordingly. For it may be relied on as a fact, if Utility is contemplated, the Professor’s extra-collegiate Services, are no less important, than those performed within the Walls.


Feb. 16. S. L. M.
